872 F.2d 417Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ethel E. FLESHER, Plaintiff-Appellant,v.Robert WATERS, William H. Horrocks, Defendants-Appellees.
No. 88-3646.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1989.Decided March 23, 1989.

Ethel E. Flesher, appellant pro se.
Before WIDENER, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Ethel E. Flesher appeals from the district court's dismissal of a case in which she asked for federal review of a state law master's decision terminating her former husband's alimony payments.  Neither the district court nor this Court has jurisdiction to hear an appeal of a state court decision.  Further the federal courts lack jurisdiction over domestic relations matters, including determination of alimony and support obligations.   Wasserman v. Wasserman, 671 F.2d 832, 834 (4th Cir.), cert. denied, 459 U.S. 1014 (1982);  Wilkins v. Rogers, 581 F.2d 399, 403-04 (4th Cir.1978).  We accordingly affirm the district court's dismissal of the action for lack of subject matter jurisdiction.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.